BIJUR, J.
This appeal is taken.pursuant to the provisions of section 311 of the Municipal Court act, “where the defendant appeals-from a judgment rendered in an action wherein he did not appear, and a summons was not personally served upon him.” Respondent does not contest the appeal.
The defendant claims never to have been served with a summons, ■ and_ submits affidavits in support of its contention. The affidavits explicitly negative service of the summons upon any of the directors or officers or managing agent of the corporation. They state that they do not know who the person served as a director may be, but that he is and was not a director or otherwise connected with the company. Under such conditions, the court below acquired no jurisdiction over the defendant. Hodge v. Acorn Brass Mfg. Co., 50 Misc. Rep. 627, 98 N. Y. Supp. 673.
Judgment reversed, with costs, and complaint dismissed. All concur.